Citation Nr: 9920997	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on convalescence following VA hospitalization of 
September 1996 for treatment and surgery for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from October 1968 to August 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

Historically, service connection for right shoulder bursitis, 
as well as right elbow calcific tendonitis, was granted by 
means of an October 1987 rating action.  After proposal to 
sever service connection for right shoulder bursitis in 
December 1988, service connection was severed by rating 
action in March 1989.  The veteran was informed of the 
proposed and actual severing of service connection but did 
not appeal.  In part, a September 1990 decision of the Board 
denied service connection for a left shoulder disorder.  

The veteran claimed entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 based on convalescence following VA 
hospitalization of September 1996 for surgical repair of a 
rotator cuff of the right shoulder.  That claim was denied in 
December 1996 because the veteran was not service connected 
for a right shoulder disability.  A timely appeal ensued.  

When this case was remanded by the Board in June 1998 it was 
noted that in correspondence dated November 1994 the veteran 
made reference to both of his shoulders, i.e., right and 
left, and requested "that my s-c disability be reopened and 
that I be re-evaluated" by VA, because he could not afford a 
private physician.  However, this claim had not been 
adjudicated by the RO.  

It was further noted by the Board at the time of the June 
1998 remand that the veteran could obtain a temporary total 
rating under 38 C.F.R. § 4.30 based on convalescence 
following VA hospitalization of September 1996 for treatment 
and surgery for right shoulder disability only if that 
disorder is service connected.  Thus, the Board concluded in 
the June 1998 remand that the claim for service connection 
for right shoulder disability was inextricably intertwined 
with the claim for a temporary total convalescent rating, the 
former being the predicate for the latter.  

The case was remanded for the RO to adjudicate the claims of 
whether new and material evidence had been submitted to 
reopen the claims for service connection for a right shoulder 
and left shoulder disabilities.  

The Board further noted that:

If any determination remains adverse, the RO should 
furnish the veteran and his representative 
notification of appellate rights.  If the veteran 
files a timely notice of disagreement, he and his 
representative should be provided a statement of 
the case as required by 38 U.S.C.A. § 7105(d) (West 
1991) and afforded the opportunity to file a 
substantive appeal.  

Thereafter, a July 1998 rating action denied reopening of the 
claims for bursitis of the right shoulder and for left 
shoulder disability.  The veteran was informed of this 
decision and of his appellate rights by letter dated July 14, 
1998; however, this letter was addressed to the veteran at an 
incorrect street address.  His street number was listed as 
"26681"; whereas his correct street number is 25681.  See 
Statement in Support of Claim, dated June 2, 1998.  Since the 
issue, as noted above, was not already on appeal, the veteran 
must be provided appropriate notice of the July 1998 rating 
decision and of the steps he must take in order to appeal the 
denial of his claims to reopen the issues of entitlement to 
service connection for right and left shoulder disorders.  
38 U.S.C.A. § 5104 (West 1991 & Supp. 1999).  Absent proper 
notice of the determination, there has been no opportunity 
for the veteran to initiate appeal of these issues through 
filing a notice of disagreement.  Additional development is 
warranted in this regard.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Notify the veteran and his 
representative of the July 1998 rating 
decision denying his petition to reopen 
his claims of entitlement to right and 
left shoulder disorders and of his 
appellate rights at his correct address 
of record, i.e., street number of 
"25681," or at any more recent address 
of record.  See Statement in Support of 
Claim, dated June 2, 1998.  If the 
veteran files a timely notice of 
disagreement, he and his representative 
should be provided a statement of the 
case as required by 38 U.S.C.A. § 7105(d) 
(West 1991) and afforded the opportunity 
to file a substantive appeal. 

2.  Readjudicate the temporary total 
rating claim.  If the findings remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the April 1997 statement of 
the case.  The veteran must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



